Order filed June 2, 2015




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00409-CV
                                   ____________

                         EUGENE JENKINS, Appellant

                                         V.

         FORT BEND COUNTY DISTRICT ATTORNEY, Appellee


               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 12-DCV-197872

                                     ORDER

      According to information provided to this court, appellant’s notice of appeal
appears to be untimely. Our records reflect that the trial court’s judgment was
signed November 19, 2014. Appellant claims he did not receive notice of the
judgment until April 20, 2015. Our information does not reflect whether appellant
filed an appropriate motion in the trial court to determine when he received notice
of the trial court’s judgment. Therefore, his notice of appeal was due December 19,
2014, but it was not filed until May 4, 2015.
      The clerk’s record has not been filed in this appeal. The District Clerk has
informed this court that appellant did not pay for preparation of the clerk’s record.
In response to notices from this court, appellant informed this court that he filed an
affidavit of indigence. We have not been advised whether a contest to the affidavit
was filed, and if so, the ruling on the contest.

      To determine our jurisdiction over this appeal, and if jurisdiction exists,
whether appellant is entitled to proceed without the advance payment of costs, we
issue the following order for a partial clerk’s record.

      We order the Fort Bend County District Clerk to file a partial clerk’s record
with the clerk of this court on or before July 2, 2015. In order that this court may
ascertain its jurisdiction over the appeal, the partial clerk’s record shall contain
(1) the judgment being appealed; (2) any motion for new trial, other post-judgment
motion, or request for findings of fact and conclusions of law; and (3) the notice of
appeal.   In addition, the partial clerk’s record shall contain: (4) appellant’s
affidavit of indigence; (5) the contest(s) to the affidavit of indigence, if any; (6) the
trial court’s order ruling on any contest; (7) any other documents pertaining to the
claim of indigence and the contests thereto.



                                         PER CURIAM